DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to RCE received on 12/16/2021.
Claims 19 – 20, 24 – 32 and 36 – 38 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 19 - 20, 24 – 32 and 36 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,353,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 19 - 20, 24 – 32 and 36 – 38 of an instant application encompasses the boundaries of the claims 1 - 19 of U.S. Patent No. 10,353,105. The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.

Claims 19 - 20, 24 – 32 and 36 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 10 - 17 of U.S. Patent No. 9,910,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 19 - 20, 24 – 32 and 36 – 38 of an instant application encompasses the boundaries of the claims 7 and 10 - 17 of U.S. Patent No. 9,910,179. The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.

16/446,761
19. (Currently Amended) An apparatus for locating a non-visible object that is positioned behind an opaque surface, the non-visible object operable to generate a magnetic field variable with physical location, the apparatus comprising: a base member; a machining guide; a plurality of magnetic field strength sensors, wherein the plurality of magnetic field strength sensors and the machining guide are movable together while each of the plurality of magnetic field strength sensors being are fixed positionally relative to the machining guide, wherein the plurality of magnetic field strength sensors are arranged in first and second concentric circles; and a visual indicator operable to present information indicative of the displacement between the non-visible object and the machining guide, wherein each of a first subset of the plurality of magnetic field strength sensors in the first of the concentric circles, are positioned a first distance from the machining guide, wherein each of a second subset of the plurality of magnetic field strength sensors in the second of the concentric circles, are positioned a second distance from the machining guide that is greater than the first distance.





30. (Currently Amended) An apparatus for locating a non-visible object, the non-visible object operable to generate a magnetic field, the apparatus comprising: a base member; a machining guide; a plurality of magnetic field strength sensors, wherein the plurality of magnetic field strength sensors and the machining guide are movable together while each of the plurality of magnetic field strength sensors being are fixed positionally relative to the machine guide; wherein the plurality of magnetic field strength sensors are arranged in first and second concentric circles; a robot configured to control movement of the array the plurality of magnetic field strength sensors and machining guide based on measurements from the plurality of magnetic field strength sensors; wherein each of a first subset of the plurality of magnetic field strength sensors in the first of the concentric circles, are positioned a first distance from the machining guide, wherein each of a second subset of the plurality of magnetic field strength sensors in the second of the concentric circles, are positioned a second distance from 

7. An apparatus for locating a non-visible object that is positioned behind an opaque surface, such an object being in use operable to generate a magnetic field variable with physical location, which apparatus comprises: a base member adapted to be placed on or against the surface; means in the base member defining a machining guide; an array of magnetic field strength sensors, the array of magnetic field strength sensors being associated geometrically with a machining guide, such that the machining guide and the array of sensors are fixed positionally one relative to the other; means for collecting and analysing outputs from at least some of the sensors to provide an indication of a variation of the magnetic field associated with the object relative to a position of the base member, wherein the means for collecting and analysing outputs is operable to determine displacement between the object and the machining guide; and means for mechanically controlling movement of the array and machining guide while fixed positionally one relative to the other based on the determined displacement, such that the machining guide is substantially aligned with the object.


7. An apparatus for locating a non-visible object that is positioned behind an opaque surface, such an object being in use operable to generate a magnetic field variable with physical location, which apparatus comprises: a base member adapted to be placed on or against the surface; means in the base member defining a machining guide; an array of magnetic field strength sensors, the array of magnetic field strength sensors being associated the machining
guide and the array of sensors are fixed positionally one relative to the other; means for collecting and analysing outputs from at least some of the sensors to provide an indication of a variation of the magnetic field associated with the object relative to a position of the base member, wherein the means for collecting and analysing outputs is operable to determine displacement between the object and the machining guide; and means for mechanically controlling movement of the array and machining guide while fixed positionally one relative to the other 
machining guide is substantially aligned with the object.
13. The apparatus according to claim 7, wherein the array of magnetic field strength sensors is arranged in at least one circle.
  8. The apparatus according to claim 7, wherein the means for mechanically controlling movement is a robot arm.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858